 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMac Tools, Inc. and John Schadle. Case 9-CA-1635116 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 22 September 1982 Administrative LawJudge David L. Evans issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed cross-excep-tions, a supporting brief, and an answering brief tothe General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,I andconclusions2and to adopt the recommended Orderas modified.3While we agree with the judge's findings thatthe Respondent has not, as alleged, violated Sec-tion 8(a)(3) of the Act by discharging employeeJohn Schadle, or violated Section 8(a)(1) by thespeech its manager of industrial relations HowardChristiansen made to employees on Schadle'sunfair labor practice charge, we do so for the rea-sons that follow in addition to those set out in thejudge's decision. Furthermore, we also adopt the8(a)(1) violations which the judge found, but withcertain qualifications as explained below.Certain background evidence is important inorder to put Schadle's discharge in proper prospec-tive. Credited evidence shows that in DecemberBoth the General Counsel and the Respondent have excepted tosome of the judge's credibility findings. The Board's established policy isnot to overrule an administrative law judge's credibility resolutions unlessthe clear preponderance of all the relevant evidence convinces us thatthey are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950),enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the recordand find no basis for reversing the findings.I In his decision, the judge stated that employee John Schadle, the Re-spondent, and the General Counsel had reached a settlement agreementas to Schadle's alleged unlawful discharge providing for the posting of anotice and the payment of $13,000 to Schadle. The judge concluded that,apparently because of certain remarks the Respondent thereafter made ina speech to its employees concerning this matter, the Regional Directordid not approve the proposed settlement. Upon reviewing the record, itappears that the Respondent and employee Schadle may have been plan-ning to enter into a non-Board settlement of the dispute in which the Re-spondent would pay Schadle $13,000 in return for Schadle's withdrawinghis unfair labor practice charge. However, we find no evidence that theRegional Director was a party to this settlement proposal or that he everapproved a request to withdraw the charge filed.a The judge found, and we agree, that the Respondent violated Sec.8(a)(l) of the Act by its supervisor's conduct in telling Schadle that therewas a "general order" to get rid of him. However, he inadvertently failedto provide for an order requiring that the Respondent cease and desistfrom engaging in such unlawful conduct. Accordingly, we shall issue ourcustomary order to remedy the violation found.271 NLRB No. 381980, about a month before the discharge, employ-ee Anthony Crawford observed Schadle yawningin the employee restroom. When Crawford askedhow he was doing, Schadle replied that he was al-right because he had just taken a nap. Schadle ad-mitted making such statements to plant employeesbut passed them off as a joke. Crawford subse-quently informed his department foreman, DarrellWilliams, that he had heard rumors that Schadlewas sleeping in the area of the plant in which theRespondent stored its cardboard boxes.4Williamstold Crawford that he wanted to be informed ifCrawford saw Schadle sleeping there, and Williamsalso told Assistant Department Foreman LindaBlack what Crawford had said. Thereafter, on 13January, Schadle was assigned to sweep the carton-storage area as part of his regular janitorial duties.About 3 or 4 minutes after the morning break,Crawford informed Black that another employeehad told him that Schadle was probably sleepingback in the storage area. Black, after attemptingunsuccessfully to find her supervisor, then proceed-ed to this remote area where she found Schadlesleeping in a prone position and secreted behindlarge stacks of cartons. Black observed Schadlesleeping for 35-40 seconds before she left the area.The judge found that Schadle slept for this timeplus the time elapsed between Crawford's report toBlack and Black's finding Schadle, a period of atleast 5 minutes.5The next day, following an inves-tigation during which Schadle was able to presenthis version of the incident, the Respondent dis-charged Schadle based on Black's accusation.In finding that Schadle's discharge was not un-lawful, the judge found that Schadle was indeedsleeping; that Manager of Industrial RelationsChristiansen, who made the decision to dischargehim, had asked others in management and was in-formed that discharge was the penalty for an em-ployee caught sleeping; that five other employeeshad been caught sleeping and had been discharged;and that, when Christiansen decided to dischargeSchadle, he was not aware that another employeecaught sleeping on the job had "merely" been sus-pended. Counsel for the General Counsel argues inher exceptions, however, that the Respondentnever would have discovered Schadle sleeping inthe storage area but for its constant surveillanceover his activities which was discriminately moti-4 Crawford had a legitimate reason for reporting the plant "rumors" toWilliams. As a forklift operator, he frequently removed cartons from thestorage area where Schadle subsequently was found sleeping. Thus,Crawford feared that Schadle would be injured if he continued his appar-ent practice of sleeping there.s The General Counsel disputes this finding but relies on testimonywhich, while not specifically discussed by the judge, was implicitly dis-credited by his affirmative finding that Schadle slept at least 5 minutes.254 MAC TOOLS, INC.vated. We find that the preponderance of the evi-dence clearly refutes the General Counsel's conten-tion.6Here it is undisputed that union activitiesceased at the Georgetown facility more than 3months before Schadle's discharge. Furthermore,despite Crawford's earlier report of the rumors ofSchadle's sleeping during work hours, the Re-spondent did not, thereafter, attempt to catch himsleeping as it certainly would have done if theGeneral Counsel's theory of this case were correct.Indeed, Black credibly denied being instructed tolook for Schadle when first told, in December, ofthe rumors that he was sleeping. Further, therecord is devoid of evidence that any supervisortook pains to discover Schadle engaging in suchmisconduct until Black was given information thatconfirmed the earlier rumors. Thus, based onCrawford's report providing specific details as toSchadle's location in the storage area, Black hadample cause to investigate. Indeed, Black wouldhave been derelict in her supervisory responsibil-ities if she had not checked out Crawford's infor-6 The judge found that the Respondent repeatedly had informed Scha-die and other employees that Schadle was under surveillance. Since theevidence shows that the employees who heard these statements clearlyunderstood that the reason for the Respondent's surveillance was Scha-die's union activities, we adopt the judge's findings that such conductwas unlawful in those instances where a violation was alleged. We reject,however, his conclusion that these remarks also establish that the Re-spondent was seeking to discharge Schadle for his union activities. Thus,aside from Supervisor Dale's remark to Schadle that there was a "generalorder" to get rid of him, the record contains no evidence of the Respond-ent's desire to terminate Schadle. In reaching this conclusion, we havenoted employee Collins' testimony that Supervisor Jacobs "told me thathe had told Mr. Schadle that he better watch his step because the man-agement was looking for a reason to get him into some trouble." Thejudge made no credibility resolutions concerning this testimony becausehe found that Jacobs essentially had admitted making this statement toCollins. A reading of the record discloses, however, that Jacobs only tes-tified that he told Collins that the Respondent had been watching Scha-die. While it is clear that in one instance the judge discredited Jacobs'testimony denying certain other remarks attributed to him by employeeGary Rickey, we are satisfied that the judge's credibility finding appliedonly to that particular conversation. Thus, in the absence of any credibil-ity resolution as to the conflict in testimony between Collins and Jacobsregarding their conversation, we do not find that Jacob's alleged state-ment is an admission that the Respondent wanted to terminate Schadle.Although Member Dennis agrees with the dismissal of the 8(aX3) and(I) allegations concerning John Schadle's discharge, she disagrees withthe reversal of the judge's finding that the Respondent was looking for areason to discharge Schadle. Notwithstanding the judge's failure to makea specific credibility resolution concerning Supervisor Jacobs' allegedremark to employee Collins, there is other evidence sufficient to supportthe judge's conclusion (including Supervisor Dale's remark to Schadlethat there was a "general order" to get rid of him). In Member Dennis'view, the judge was correct when he said "Respondent was looking for areason to discharge Schadle .... [and] Schadle handed Respondent areason to discharge him." The judge properly relied on Klatre Holt Co.,161 NLRB 1606, 1612 (1966):The mere fact that an employer may desire to terminate an employeebecause he engages in unwelcome concerted activities does not, ofitself, establish the unlawfulness of a subsequent discharge. If an em-ployee provides an employer with a sufficient cause for his dismissalby engaging in conduct for which he would have been terminated inany event, and the employer discfiarges him for that reason, the cir-cumstance that the employer welcomed the opportunity to dischargedoes not make it discriminatory and therefore unlawful.mation. More critically, Schadle had provided theRespondent with reason to look for him by insti-gating rumors that he was sleeping during workhours. Thus, it was Schadle's own so-called jestingremarks, not any surveillance of his activities, thatfirst put the Respondent on notice of Schadle'sdereliction and ultimately resulted in the Respond-ent's discovering him engaged in a dischargeableoffense.In addition, the General Counsel contends thatthe Respondent's investigation of this incident wasdone solely for the purpose of building a caseagainst Schadle. The record shows, however, thatthe Respondent merely conducted the type of ex-tensive investigation that most employers wouldhave done under the circumstances. Thus, uponlearning that Schadle had been found sleepingduring working hours, Plant Manager Britainpromptly contacted the divisional employmentmanager, Thomas Rayburn, concerning this matter.Rayburn instructed Britain to obtain Schadle's ver-sion of this incident. Pursuant to established com-pany practice, Rayburn also directed that Schadlebe suspended pending further investigation. Ray-burn then called his superior, Christiansen, whowas out of town that day. Since Christiansen hadbeen on the job for only about 3 months, Rayburnwas anxious to inform him of the situation beforeproceeding any further. Christiansen told Rayburnthat he should visit the Georgetown facility inorder to review the facts of the case with plantmanagement. Thereafter, in conducting the investi-gation that led to Schadle's discharge, Rayburntook pictures of the area where Schadle was foundasleep and obtained signed statements from severalwitnesses, including Black.Contrary to the General Counsel, we find thatthe procedures the Respondent followed were prin-cipally designed to protect the employee's interest.It is significant here that, given the severity ofSchadle's misconduct, the Respondent had legiti-mate grounds for terminating Schadle on the spot.Instead, Schadle was given full opportunity, asnoted, to refute Black's accusation. Moreover, evenassuming that the Respondent was to some extentpreparing for a possible unfair labor practicecharge when it conducted its investigation here, itis clear that such evidence would not warrant thefinding of a violation.The General Counsel also claims that Schadlewas the victim of disparate treatment in that theRespondent would not have imposed the same dis-cipline in the absence of his union activities. Sherelies on an incident where the Respondent sus-pended, but did not discharge, security guard Rich-ard Newman because he fell asleep while waiting255 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto open a plant gate for the first shift. However,the judge discounted this incident because he foundno evidence that any member of management whowas involved in Schadle's discharge was awarethat Newman had received less discipline. Alterna-tively, as the judge found, there is a difference be-tween an employee who dozes off on completinghis security rounds on the night shift and shortlybefore his shift is to end, and one, like Schadle,who deliberately and surreptitiously leaves hiswork station to take a nap during work hours.The record further shows that, aside from theNewman case, the Respondent has an establishedpractice of discharging employees found sleepingon worktime. Before Schadle's discharge, the Re-spondent had terminated five employees in the pre-vious 7 years for engaging in such misconduct.7One of these discharges occurred, in fact, only aweek before Schadle was found sleeping. In viewof the Respondent's record in this regard and theseriousness of Schadle's misconduct, we agree withthe judge that the evidence is insufficient to estab-lish disparate treatment here.In sum, for the above reasons and those noted bythe judge, we adopt his finding that the Respond-ent has met its burden under Wright Line, 251NLRB 1083 (1980), of proving that Schadle wouldhave been discharged regardless of his union activi-ties. Accordingly, we shall dismiss this allegationof the complaint.We also find no violation in the speech that theRespondent delivered to its employees concerningthe possible settlement of this dispute. The text ofthis speech, as set forth in the judge's decision,contains neither threats nor promises. The Re-spondent merely announced to its employees theterms of a settlement agreement it believed wouldresolve Schadle's unfair labor practice charge. Indoing so, the Respondent emphasized that, al-though Schadle had been discharged for cause, itwould pay him a large sum of money to avoid thegreater expense of continuing litigation. There is noevidence that its description was inaccurate. Ac-cordingly, we also adopt the judge's finding thatthe speech was lawful.' Although these discharges occurred at other plants that the Respond-ent operates in Ohio, the record shows that the Respondent has similarlabor relations policies for all area plants, including the Georgetown fa-cility, administered by its industrial relations department based in Wash-ington Court House, Ohio. There is no showing in this case that, exceptfor the Newman incident, the Respondent did not uniformly apply itspolicy of discharging employees found sleeping on worktime to all em-ployees at area plants. Thus, in considering this issue of disparate treat-ment, it is immaterial that previous discharges for this offense involvedplants other than the one where Schadle worked and that three of theemployees found sleeping, like Newman, were security guards.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Mac Tools, Inc., Georgetown, Ohio, itofficers, agents, successors, and assigns, shall takethe action set forth in the Order as modified.1. Insert the following as paragraph l(d) and re-letter the subsequent paragraph accordingly."(d) Informing employees that there is a generalorder to get rid of them in order to discouragetheir union activities."2. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT solicit grievances from employeesand promise adjustment of such grievances in orderto discourage employees' support for InternationalUnion, United Automobile, Aerospace and Agri-cultural Implement Workers of America, UAW, orany other union.WE WILL NOT create an impression among em-ployees that their union activities have been undersurveillance.WE WILL NOT inform employees that they orother employees are being watched by us in orderto discourage any employee's union activity.WE WILL NOT inform our employees that thereis a general order to get rid of them in order to dis-courage their union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.MAC TOOLS, INC.DECISIONSTATEMENT OF THE CASEDAVID L. EVANS, Administrative Law Judge. Thiscase was tried before me on February 1-5 and March 15,1982. The charge was filed by John Schadle, an individ-ual, on January 21, 1981. The complaint was issuedagainst Mac Tools, Inc. (the Respondent), alleging viola-tions of Section 8(a)(1) and (3) of the National Labor Re-lations Act (the Act), by the discharge of Schadle, by256 MAC TOOLS, INC.the issuance of a written warning notice to employeeThomas Howland, and by other acts and conduct. Thecomplaint was further amended at the trial. Respondentfiled answers denying violations of the Act but admittingjurisdiction. After the hearing the General Counsel andRespondent submitted briefs which have been duly con-sidered.On the entire record in this proceeding, I make thefollowingFINDINGS OF FACTI. JURISDICTIONRespondent, a division of the Stanley Works, is anOhio corporation engaged in the manufacture of tool-boxes at Georgetown, Ohio. During the 12 months pre-ceding the issuance of the complaint herein, Respondentpurchased and received at its Georgetown facilitiesgoods and materials valued in excess of $50,000 directlyfrom suppliers located in points outside the State ofOhio. Accordingly, I find that Respondent is an employ-er engaged in commerce within the meaning of Section2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDInternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of America, UAW(the Union) is now and has been at all times materialherein a labor organization within the meaning of Sec-tion 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESRespondent has four facilities in Ohio: A distributioncenter in Columbus and plants in Washington CourtHouse, Sabina, and Georgetown. At the Georgetownplant at the time of the events in question, the plant su-perintendent was Larry Britain; assistant plant superin-tendent was Kenneth Beal; night production generalforeman was Lamar Dale; reporting to Dale were Fore-men Tom (Jake) Jacobs and Kenneth Wedmore; daygeneral foreman was Joe Kirk; reporting to Kirk wereForemen Owen Cornwell and Darrell Williams; report-ing to Williams was Assistant Foreman Linda Black. Re-spondent's personnel and security department was underthe direction of Howard Christiansen, manager of indus-trial relations whose office is in Washington CourtHouse. Christiansen succeeded Phil Brewer to this postin October 1980. Reporting to Christiansen were person-nel managers at Respondent's Sabina and Georgetownfacilities; at the Georgetown facility the personnel super-visor was Mike Bellis. Also reporting to Christiansenwas Walker Hockett, safety and security supervisor; re-porting to Hockett were "Security leaders" and guardsat the facilities; John Martin was the security leader atthe Georgetown facility at relevant times herein. JohnEary was the foreman of the custodians at Georgetown;Larry Fischer was the maintenance foreman. It is undis-puted that the foregoing named individuals were, at thetime of the events described herein, supervisors withinthe meaning of Section 2(11) of the Act.Respondent's production operation at Georgetown isconducted on two shifts, the first from 7 a.m. to 3:30p.m.; the second from 4 p.m. to 12:30 a.m. On September15, 1980,' John Schadle and Tom Howland were em-ployed as machine operators on the second shift. On thatdate, pursuant to arrangements made by Schadle, Scha-dle and Howland met with Ivory Howard, a union rep-resentative, in the parking lot of a local restaurant.Howard gave them union authorization cards to distrib-ute among Respondent's employees. The next day How-land took the cards to the plant and began soliciting sig-natures. Schadle was on excused absence for the 3 or 4days after the meeting with Howard, and Howland gaveall the cards to Schadle when the latter returned. Scha-die first solicited among the second-shift employees.Then on September 24, he passed out cards to the first-shift employees between 3:30 and 4 p.m. at the shiftchange period. Schadle testified that he conducted thisactivity in a parking lot adjacent to one door of the plantand the activity took from 10 to 15 minutes. Schadle tes-tified that during this period Beal stood in a door next tothe employee entrance. Also, according to the testimonyof Schadle, Britain and Fischer walked through the em-ployee entrance and "proceeded on around to look atsomething on the building." Schadle testified that Britainwalked close enough to reach out and touch him andthat Britain did give Schadle a perfunctory greeting.Schadle further testified that during this time Beal re-mained at a distance about 20 feet from where the cardswere being distributed.2There had been two prior organizational attempts inRespondent's Georgetown plant during the preceding 5years. Schadle's parking lot activity apparently was thefirst knowledge to Respondent of another such attempt.Dale, who had been discharged by Respondent by thetime of the hearing, testified on behalf of the GeneralCounsel. Dale testified that when Schadle's activitybegan he and other supervisors were called to Britain'soffice where they were instructed to keep their eyes andears open. Dale testified that he talked to several em-ployees whom he believed to be opposed to the Union,being careful not to question any of them.3Dale crediblytestified that after he talked to several employees he re-ported to Britain that the activity was very widespread.After Dale's report to Britain, a meeting among Bealand Britain and Schadle and Howland was held. Daleand Howland testified for the General Counsel abouthow the meeting, which Dale did not attend, was ar-ranged. On the basis of their creditable testimony,4II Unless otherwise specified all dates hereafter are between September15, 1980, and November 18, 1981.a The complaint does not allege that this conduct of Britain, Beal, andFischer violated Sec. 8(aXI) of the Act.I The complaint alleges that about September 22 Dale interrogated em-ployees. On the basis of Dale's testimony, and the testimony of employeeJerry David Daughtery, another witness called by the General Counsel,who also testified that he volunteered information to Dale, I find that thisallegation is without merit and recommend its dismissal.4 Beal and Britain testified, but not about this meeting, nor how it wasarranged.257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind5that during the second shift on September 25, Bealand Britain were in the plant area, an unusual occur-rence. Howland had noticed Beal and Britain andstopped Dale to ask what was going on. The two mendiscussed the union activity, Howland mentioning thatthe employees were not serious about securing recogni-tion of a labor organization but were only trying tobetter their working conditions. Dale told Howland thatBritain and Beal would like to talk to Schadle and How-land about the matter and, if Howland agreed, Dalewould have Beal walk through the plant so that How-land could stop Beal and suggest a meeting. Howlandagreed. Dale went to the office after talking to Howlandand told Beal and Britain that the authorization cardshad not been turned into the Union and that Schadle andHowland "were requesting a meeting of sorts in order tobe able to discuss the problems." In about an hour, Bealdid walk through the production area near Howland'smachine. Howland stopped Beal and asked what hethought of the "unrest" in the plant. Beal stated that heand Britain wanted to talk to Schadle and Howlandabout the matter either in the production area or in theoffice. Howland suggested that they go to the office.Beal agreed and stated that he would tell Howland'sforeman that Howland would be away from the produc-tion area for a while. Howland turned off his machineand got Schadle and the two employees went to theoffice to meet with Britain and Beal.The meeting started by Beal telling Britain that How-land and Schadle had come forward to discuss the"unrest" in the plant. Britain asked Schadle and How-land what, in their personal opinions, was wrong in theplant to be causing the unrest. Schadle and Howlandtold the supervisor that although they could not speakfor the entire employee complement they felt that Re-spondent had an inconsistent absentee policy; the em-ployees did not like the antinepotism policy and the lackof a retirement plan. Specifically, Howland testified thathe and Schadle complained that "they just kept saying[the retirement plan] was in the works." Schadle testifiedthat he also said that things would run more smoothly atthe plant if someone other than Phil Brewer were thepersonnel supervisor.Schadle further testified that Britain replied "that hedidn't know what could be done, that he would have tocheck into it." The men shook hands at the terminationof the meeting and while doing so, Beal asked Schadle ifhe still had the cards. Schadle testified that he repliedthat he did and Beal "asked if I could hold the cardsuntil they had-Mr. Britain and [he] had the meeting inWashington Court House to see what could be workedout." Howland's testimony differs only slightly fromSchadle on this point. According to Howland:(T]hey told us how at Washington Court House,they didn't understand the problems they werehaving, and that they couldn't get WashingtonCourt House to listen to what they had to say, andRespondent contends that the testimony of Dale and Howland is fa-tally inconsistent on different aspects of how the meeting was arranged; Idisagree.that if me and John would hold up on what we wasdoing, that they would go back to the Courthouseand see what they could do for us. And, Ken Bealasked us if we'd play ball with him.Schadle replied that he would hold the cards until thefollowing Thursday when there was a scheduled employ-ee meeting and that if any employees asked to have theircards returned he would do so, but would not turn thecards over to a supervisor.On cross-examination Howland was asked and testi-fied:Q. Were you promised anything during thatmeeting?A. Just that they'd go to Washington CourtHouse, and see what they could find out. Theycouldn't guarantee nothing.The complaint alleges that in this meeting Britain andBeal "solicited grievances from employees and promisedadjustment of such grievances in order to discourage em-ployees' support of the Union." Respondent leans heavilyon the facts that the word "union" was not mentionedduring the meeting, and that Howland agreed that therewas no express promise to remedy the grievances airedat the meeting. On these factors, Respondent argues thatthere was no element of interference, restraint, or coer-cion in the actions of Britain and Beal. I disagree. Whilethere was no express reference to the Union, the meetingwas held solely because the employees had engaged inunion activity and everyone there knew it. Although theemployees were told that Britain and Beal could notguarantee anything, they were certainly promised some-thing; that local management would present their griev-ances to corporate headquarters in Washington CourtHouse. This type of promise is one reasonably calculatedto cause employees to suspend their statutorily protectedactivity while the grievances were being presented tohigher management, if not abandon them all together.Therefore an element of interference would be pre-sumed. But, in case Schadle had missed the point, Bealspecifically asked him not to mail the authorization cardsuntil the grievances could be taken to Washington CourtHouse and management there had an opportunity to re-spond, and Schadle agreed. Thus, this is a case of actualinterference with Schadle's Section 7 right to transmitthe authorization cards to the Union.Therefore the General Counsel has proved the ele-ments of solicitation of grievances coupled with a prom-ise of attempted remedy, in violation of Section 8(a)(l) ofthe Act, and I so find and conclude.About October 1, Beal and Britain conducted meetingswith the employees.6At the meeting he attended, Scha-die testified that Beal announced a 40-cent-per-hourwage increase effective sometime in October and another40 cents effective the following April; increased insur-ance coverage in the death and dismemberment policy;disability pay increase from $65 to $75; and night-shiftI Apparently this was the meeting to which Schadle referred on Sep-tember 25.258 MAC TOOLS, INC.259The second-shift employees are required to turn inproduction cards at the supervisor's office at 12:25 a.m.At this time on October 13, Howland also took the com-pany-owned wrenches to the office. Gathered there wereJacobs and several employees, including Schadle. Ac-cording to Howland's own testimony:So, I took them and laid them on his desk, andKenny Wedmore was in there. And, I set the box ofAlien wrenches and screwdrivers down, and I hadthe boxed-end wrenches on a wire, and I laid themon the desk. And as I was going out, Jake Jacobswas there, and Kenny, and I told Kenny, I saidthere's all the tools you need to make the setups, Isaid, all you lack now is the knowledge. And hesaid, I got the knowledge. I said like hell you do.And I went out and washed up and punched outand went home.In describing the event, Schadle characterized How-land's tone of voice as "disgusted."October 10 was a Friday, on the following Monday,October 13, Wedmore issued the warning notice in ques-tion. As the "detail of occurrence" he described the ex-change between Howland and himself essentially asHowland did in the testimony quoted above. As "imme-diate action, if any, taken by supervisor" Wedmorewrote: "Written warning for using abusive languagetoward his supervisor." In a written response to thewarning Howland complained that he should not be pe-nalized for using the word "hell" because other employ-ees had used stronger language and that other employeeshad done as much as calling a supervisor a "damn liar"without penalty. Howland further complained that theonly reason he could adduce for the warning notice wasthat he had passed out UAW membership cards in thepreceding few weeks. Howland further stated:The fact that I was written up [was] because I toldmy foreman that he did not know what he wasdoing in [the] way of setting up a punch press. [It]was [based] on the fact that in the past when I wasoff, he set them up wrong and he does not knowwhat dies to use for some jobs.In other words, Howland meant what he said when hetold Wedmore, in front of the group, that he did notknow how to set up the machine. This being the case, Iam confident that Howland employed a tone of voicethat would have conveyed his seriousness when he in-sulted Wedmore.The General Counsel does argue that Howland'sremark was anything other than abusive. However, theGeneral Counsel makes several contentions in an attemptto prove that the issuance of the warning notice was aviolation of Section 8(a)(3):i. The General Counsel contends that an admissionmade by Dale demonstrates discriminatory intent.Howland testified "a couple of days" after he receivedthe warning notice that he had a conversation with Dalewhen the two men were alone in the foreman's office.According to Howland:premium increase from 5 to 15 cents per hour; a newposting and bidding system for job transfers in place ofthe then existing one. The employees were further toldthat Respondent was still working on its retirement pro-gram. In their testimony, neither Britain nor Beal dis-cussed this employee meeting and Schadle's testimony,which I find creditable, stands undenied. The complaintalleges that the announcement of benefits by Respondentconstitutes promises in violation of Section 8(a)(l); itdoes not allege that the subsequent grant of the benefitswas a violation. Respondent adduced abundant evidencethat all of the announced changes were scheduled priorto any union activity herein. The General Counsel doesnot contest this evidence but argues that, since Respond-ent usually announced changes by posting, "[t]he clearimplication of the employees' meeting so close on theheels of Britain's and Beal's solicitation of grievances de-scribed above is that Respondent intended to convey thatit had acted on those grievances (thereby obviating theneed for another agent), and is the basis for para-graph 5(c) in the amended complaint."?In making this argument the General Counsel appearsto concede that had Respondent made its announcementof (nonviolative) benefits by posting, there would havebeen no violation. Thus, the General Counsel attacksonly the form of the announcement, not the content. Inmaking this argument the General Counsel cites no au-thority for the proposition that the form of the an-nouncement determines its legal validity. I decline to at-tempt the establishment of such authority and shall rec-ommend dismissal of this allegation of the complaint.Howland's Warning NoticeOn October 13, Night-Shift Foreman Wedmore gaveHowland a written warning notice, an action the Gener-al Counsel contends to have been in violation of Section8(a)(3). To put the event in perspective, it is to be notedthat Howland and Wedmore had a bad relationship.Wedmore testified that before October 13 he was twicenotified by his superiors that Howland had claimed thathe was incompetent. (Howland put the number of suchcomplaints at three.) Howland acknowledged that he hada poor opinion of Wedmore as a supervisor and admittedsending Respondent a "Thank You" card when, in Feb-ruary 1981, Wedmore was permanently transferred to theday shift.Before the week of October 13, Howland placed alock on a toolbox which was owned by Respondent. Inthe toolbox had been tools owned by both Respondentand Howland personally. According to Howland thereason he placed the lock on the toolbox was, "severaltimes Kenny [Wedmore] got in my toolbox and he lefttools out, took out tools I never found again, that I hadto replace myself." Further according to Howland hewas told by one Tom Reese, whom Howland describedas "in charge on manufacturing at that time," that Re-spondent would provide Howland with a toolbox for thetools he owned and the company-owned tools should bereturned to Lamar Dale.'G.C. Br., p. 2. DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter we'd passed out the cards, there was thingshappening, and I asked Mr. Dale if-in the office, ifthey was mad at us after we passed out the cards.This was after I received the written warning andMr. Dale told me that the Company really wasn'tmad because I'd argued with the foreman or Mr.Brewer,8who was personnel manager at the time,but they was very upset because that we passed-sent the cards into the Union and that they thoughtthat they was doing things to improve things at theCompany.Dale, who had been discharged by Respondent, testifiedfor the General Counsel and appeared more than eagerto do so. However, when asked on direct examination ifhe had any conversation with Howland about his unionactivity, other than the conversation resulting in themeeting among Howland, Schadle, Beal, and Britain, hetestified only to one. This one, according to Dale, oc-curred on the production floor some 2 weeks after JohnSchadle transferred to first shift. Schadle, it was stipulat-ed, transferred to the first shift on October 20. Also thecontent was different; no mention was made of an argu-ment with a foreman (or Brewer). Because of the totalfailure of corroboration by Dale of Howland's testimonyon the point, there is too much doubt in my mind aboutthe matter to credit Howland's testimony. Moreover,even crediting Howland's account, there is no evidenceof an admission by Dale that the warning notice was dis-criminatory. According to Howland's testimony, Dalewas apparently referring to some argument with "theforeman or Mr. Brewer" when he told Howland whatRespondent was not "mad" about. The circumstancewhich was the topic of the warning notice did not in-volve an argument with anyone; Howland made hisinsult to Wedmore, then turned heel, and left.2. The General Counsel contends that Jacobs admittedthe incident did not warrant discipline.Howland testified that, at some point after October 13,Jacobs (Wedmore's night-shift coforeman) told him thatWedmore was going to do nothing about the incidentuntil instructed to do so by Joe Kirk, day-shift generalforeman. Jacobs testified for Respondent, but did notdeny making the remark to Howland. However, Kirkand Wedmore credibly denied that Kirk had anything todo with the issuance of the warning notice and theremark by Jacobs appears to be nothing but speculation.In addition, the General Counsel's witness Dale testifiedthat he discussed the matter with Kirk on October 13and that Kirk "[t]hought it was terrible, and that Tom[Howland] should not get away with it without somekind retribution-not retribution, punish or whatever."Therefore, even if Kirk prevailed upon Wedmore toissue the warning notice, the cause was the obstreperousconduct of Howland, not his union or protected concert-ed activity.3. The General Counsel contends that other employeeshad "snapped at or used harsh words towards their su-pervisor" without being similarly disciplined.s The reference to Brewer is unexplained in this record.The General Counsel adduced testimony that employ-ees had told their supervisor that they were "full of shit"and such. I credit all of this testimony which need not berepeated verbatim. But Howland was not disciplined foruse of the word "hell" as the General Counsel argues.He was disciplined for verbally abusing his foreman. Theemployment of the term "abusive language" by Wed-more clearly conveys this import. Certainly, the warningnotice did not state as a basis "cursing," which the Gen-eral Counsel argues to be the gravamen of the warning.Conclusion on Howland's Warning NoticeIn a tone of "disgust," as Schadle characterized How-land's utterances, Wedmore was told that he was incom-petent; he was further told this in front of five or six em-ployees and Wedmore's coforeman Jacobs. When Wed-more protested that he did have the knowledge to usethe wrenches, Howland, as he turned heel and walkedout the door repeated the insult, saying "like hell youdo."A supervisor can be told he does not know what he isdoing, or even that he is "full of shit" without humiliat-ing him.9It depends on the circumstances. The GeneralCounsel's witness Dale testified that he entered the officeimmediately after Howland had left and he found Wed-more there in an extremely upset condition. Therefore, itappears that the circumstances"°of Howland's remark aswell as the remark itself caused the upset in Wedmore.The General Counsel advances the conclusion that theremark by Howland was "innocuous"; however, it is notfor the Board to substitute its sense of insult for that ofRespondent's foremen. It is clear to me, especially afterhearing the testimony of Wedmore, as well as that ofDale on this point, that the upset created by Howland'sinsult was the sole cause of the October 13 warningnotice and it was not in any part motivated by a desireto inflict punishment for Howland's protected union ac-tivity.Therefore, I shall recommend dismissal of the allega-tion that the October 13 warning notice was issued toHowland in violation of Section 8(a)(3) of the Act. 'Treatment of SchadleAs previously mentioned, on October 20, Schadletransferred to the first shift. The voluntary transfer in-volved a demotion from press setup to janitor under thesupervision of Foreman John Eary.t2The complaint al-leges that after this transfer Respondent imposed onSchadle more onerous working conditions by prohibitingfrom him talking to other employees. In support of this9 Also, as Howland had done two or three times before without penal-ty, failings in a supervisor can be reported to higher management.10 These circumstances include the longstanding contempt Howlandheld for Wedmore which was assuredly known to those employees whowitnessed the insult.II I do not agree that the General Counsel had proved a case of dis-criminatory treatment because employee Mary Eary was given only a"verbal" written warning notice for certain remarks directed at Wed-more. Although loud and profane, the remarks by Eary, as related by theGeneral Counsel's witnesses, were not calculated to humiliate Wedmore,the clear intent of Howland.12 Eary did not testify.260 MAC TOOLS, INC.allegation, the General Counsel relies on the followingtestimony13of Schadle on direct examination:Q. Now after you got on first shift and wereworking under Mr. Eary, did he issue any instruc-tions or give any restrictions to you around theplant?A. Yes. After I have been there just a few days,he advised me that I was not to carry on any typeof conversation with other employees; that I had ajob to do and they had a job to do. And when Iasked him if he meant like to interrupt their workor hold them up from doing their duties, he said hedidn't think it would be to my best interest to havevery much of a conversation with any of them.Q. Now did he tell you this more than once?A. He didn't tell me that way more than once.He gave me-he called them "unofficial warnings"about my conversations with different people orabout talking to people on several occasions.When asked how long he had been talking to other em-ployees, Schadle responded:At times, it would be a period of a minute. I can'trecall interrupting anyone from their job for over aminute. There were times when maybe a person hada machine breakdown or were standing waiting ona set-up and I would also be working in that area,maybe sweeping, and we would converse for maybetwo or three minutes. It was nothing out of the or-dinary and it was nothing to hold up production. Atother times, maybe it was just a general, "goodmorning. How are you doing this morning?" andMr. Eary would come out and tell me that someonecalled him and said that I was holding up the workforce.Respondent introduced nine written warnings (some ofthem denominated "verbal") given to other employees.As stated by one warning:Talked to [employee named] about excessive talk-ing. I told her that a few sentences were no prob-lem but lengthy conversations were out of the ques-tion. I informed her that it was a verbal warning.Except for the fact that Schadle was given no document-ed warning, there is no difference in the direction giventhis other employee and that given Schadle. Moreover,by his own admission, Schadle sometimes interruptedemployees at their work, although he attempted to limitthe interruption to a duration of no more than a minute.The other occasions alluded to by Schadle involvingbeing spoken to by Eary because he had given a perfunc-tory greeting also contained no element of warning orevidence that Schadle was subjected to discriminatoryis The General Counsel also advanced some evidence that, for a time,Schadle was told not to clean in a painting area. The General Counseldoes not mention this testimony in her brief presumably because shewould agree with me that there is insufficient credible evidence that suchinstruction was an imposition of more onerous working conditions onSchadle.treatment. Also, the testimony of Schadle about other in-stances of Eary's directions are too imprecise to make afactual finding.Since the General Counsel has failed to prove thatSchadle was subjected to discriminatory treatment, orthat his work was made more onerous than that of otheremployees, or that he was subjected to rules to whichother employees were not subjected, I find and concludethat the General Counsel has failed to prove this allega-tion of the complaint and I shall recommend that it bedismissed.Animus Against SchadleSchadle testified that approximately 2 weeks after hepassed out union authorization cards (a point whichwould have been before he transferred to the secondshift) he was working in the shear area when he was ap-proached by Foreman Jacobs who had been his friendfor over 20 years. According to Schadle, after the mendiscussed personal matters Jacobs parted saying:[H]e said he wanted to give me a little warning-just to take it like from one friend to another-thatI was being watched and I should be very careful inwhat I said or did and who I said or did it to or infront of.Jacobs acknowledged that he had given a warning toSchadle. Although he placed it in a different area in theplant, and after Schadle transferred to the second shift, itis clear to me that the two witnesses were talking aboutthe same conversation. Jacobs testified that he told Scha-dle: "We had been friends for some time, and I said, youknow, 'I think you should be careful. You're beingwatched."' Jacobs testified that he gave this warning toSchadle after he inadvertently heard Kirk tell Cornwell"he should keep an eye on Johnny because, you know,he had seen Johnny stopping and talking to differentpeople ...stopping at their work areas and talking toother employees, and to keep an eye on him." Kirkdenied giving any such instruction to any of his subordi-nates, such as Cornwell, and Cornwell testified that hedid not remember such instruction from Kirk. NeitherSchadle nor Jacobs testified that any reference was madeto Schadle's union activity, and Jacobs denied that therewas any reference to Schadle's union activity when heoverheard Kirk giving instructions to Cornwell. Howev-er, this does not end the inquiry. Schadle had not beenindulging in conversations to the extent that he had beenissued a warning notice, as had other employees. There-fore, both Schadle and Jacobs knew that Jacobs was nottalking about potential interference with production. Theonly salient aspect of Schadle's employment at the timewas his spearheading of the union activity, and this wasassuredly the cause for the warning that he was beingwatched.t4Nor can Respondent take refuge in the fact" Jacobs' testimony that his warning stemmed from instructions he in-advertently heard Kirk give Cornwell was false; aside from the fact thatI got the distinct impression that Jacobs was concocting the overheardconversation as he went along, Kirk denied giving and Cornwell deniedremembering such instruction.261 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Schadle and Jacobs were longstanding friends. Firstof all, friendship in the abstract has never been approvedby the Board or the courts as an absolute defense to8(a)(l) allegations; supervisors can, and do, from goodintentions or bad, trample upon the Section 7 rights ofemployee friends. But more importantly the warning byJacobs was a statement of fact specifically calculated tointerfere with Schadle's union activity, not a generalizedexpression of opinion of possible companywide responseto union activity which was before the Board in the casecited by Respondent, Mobil Oil Corp., 219 NLRB 511(1975).I find and conclude that, as alleged, Jacobs' warningto Schadle that he was being watched violated Section8(a)(1) of the Act. I further conclude that Jacobs' re-marks were an admission that Respondent was seeking torid itself of Schadle because of his activities on behalf ofthe Union.The General Counsel also introduced evidence thatSchadle was being watched after his transfer to the firstshift. Lamar Dale testified that within a week after Scha-die was transferred he had a conversation with Beal. Ac-cording to Dale:In just a normal conversation with Mr. Beal atchange of shifts or in the second shift, we weretalking about what seemed to be the ridiculousnessof Mr. Schadle down bidding and taking a dollar anhour cut in pay, and during the conversation Mr.Beal said that was all right. You know, he could notunderstand it either, but that was all right. ThatJohn was on first shift now, and that he couldpretty much be more closely scrutinized [and] hisactivities on the floor could be watched more care-fully, and that if he blundered there would bepeople around to see it ...[and that] managementand supervision were going to make sure that Johnwould not further his union activities on [first] shift.They were going to, pretty much, keep him busyand away from as many employees as possible beingas he took up a general maintenance job whichmeant sweeping and being sent wherever he was tobe sent.On direct examination Dale further testified that he, inturn, told Schadle:* ..for his sake he had better walk softly, be care-ful, because he was in touchy territory. That he wason first shift and that he wanted to keep his job andsupport his family he'd better be careful of what hewas doing. That he was definitely being watched,so that he made any mistakes he would suffer them.On cross-examination Dale added that he told Schadlethat he was being watched because of his union activi-ties. In Dale's pretrial affidavit, Dale covers his warningto Schadle, but includes no mention of his categoricallytelling Schadle that he was being watched because of hisunion activities. Dale was unable to satisfactorily explainthe omission. Schadle did not testify that Dale gave himthe dramatic "family sake ...walk softly ...touchyterritory" warning described by Dale. Schadle only testi-fied that Dale stated that there was a "general order" toget rid of him, and, on cross-examination, specificallydenied that Dale told him that it was because of hisunion activity. I find that Dale, who had been dis-charged by Respondent and was eager to testify for theGeneral Counsel, embellished both Beal's statement tohim"' and his statement to Schadle, and I discreditDale's testimony accordingly. However, I found Schadlecredible in his testimony that Dale warned him that therewas a "general order" to get rid of him, and I concludethat the warning was a violation of Section 8(a)(1), aswell as evidence that Respondent desired to be rid ofSchadle because of his union activity.Employee Marvel Waulk testified that about 2 weeksafter Schadle's transfer to the first shift on October 20 hehad a conversation at the plant with Schadle's supervisorJohn Eary. During the conversation, according toWaulk, Eary stated "that John was being watched andhe had-he's had to get on him. He had to get on him attimes. He really didn't want to, but he was told to. Buthe didn't say by who." Waulk acknowledged on cross-examination that express reference to the Union was notmade by Eary. Eary did not testify, and I found Waulkto be credible. The complaint alleges that Eary's state-ment to Waulk is a violation of Section 8(a)(1). I agree.Although no express reference to the Union was made,there is no other salient aspect of Schadle's employmentwhich could have been the subject of Eary's remark.That Eary's remark bears a coercive element cannot bedenied. Eary was, in effect, telling Waulk that althoughSchadle was a competent employee he had instructionsto reprimand, or otherwise discipline, Schadle for invalidreasons. In this circumstance I find that such remarkswould tend to restrain and coerce employees in the exer-cise of their Section 7 rights, and thus a violation of Sec-tion 8(a)(1) is made out. I further find that Eary's remarkis an admission by Respondent's supervisor, and there-fore agent, that Schadle "was being watched." Againthere is no reasonable doubt that Eary was referring toSchadle's union activity. As noted, there was nothingelse unusual in Schadle's employment tenure whichwould have caused such a remark; if, as Respondentmight argue, Eary's remark could possibly indicate thatSchadle was being watched because he was not perform-ing his duties or gossiping with other employees, it is tobe noted that there is no evidence that Schadle failed toperform his janitorial chores adequately after transferringto first shift, and, if he had been guilty of excessive talk-ing, he assuredly would have received a warning noticesuch as those issued to other employees as mentionedabove.Employee Collins testified that about 4 weeks afterSchadle's discharge Supervisor Jacobs "told me that hehad told Mr. Schadle that he better watch his step be-cause the management was looking for a reason to gethim into some trouble." Jacobs essentially admitted thisstatement to Collins. Although this statement is not al-leged to be a violation of Section 8(a)(l), it substantiates'1 I do not rely on Beal's denial which was in response to a questionthat was overly narrow, as well as blatantly leading.262 MAC TOOLS, INC.the conclusion that Respondent was seeking a reason todischarge Schadle, and I find, again, it was because ofSchadle's union activity.Employee Gary Robert Rickey testified that a fewweeks before the trial of this matter Jacobs told him hehad warned Schadle that "Mac Tool management waswatching him and that he was a friend of Johnny's andthat he would have-he had told him to watch. [sic] Be-cause they were watching him." On cross-examinationRickey was asked if Jacobs had said why Schadle wasbeing watched. Rickey replied: "[T]hey figured he wasafter a union." Jacobs was asked on direct examination ifhe had made such a statement to Rickey. Jacobs firststated that he could not remember. After obviouslybeing alerted by a colloquy with me initiated by Re-spondent's counsel, Jacobs then flatly denied havingmade such a statement. I found Rickey to be a complete-ly credible witness and I believe, as he testified, that hedid, in fact, remember Jacobs' specific reference to theUnion on cross-examination although he did not remem-ber it while on direct. Conversely, I found Jacobs to be adissembling witness; he was a personal friend of Schadle;he was trying to toe the fine line between his friendshipwith Schadle and some concept of responsibility owed toRespondent as one of its supervisors. Although not al-leged as an independent violation the remark by Jacobsto Rickey is a clear admission that Respondent was seek-ing to discharge Schadle for his union activity.Howland testified that sometime before Christmas,when employee Marvel Waulk was present, he metJacobs at a tavern. According to Howland the three menwere discussing union cards and Jacobs said "that theywas just watching Johnny and myself." Jacobs admittedthis statement, which was made the subject of a motionto amend the complaint at the trial. The General Counselalleges that the statement by Jacobs constitutes the cre-ation of the impression of surveillance of union activities.I agree and find and conclude that by such conduct Re-spondent violated Section 8(a)(1) of the Act. I furtherfind the remark to be another admission that Respondentwas seeking a basis for discharge of Schadle for hisunion activity.Discharge of SchadleOn January 14 Schadle was discharged by Respond-ent. The General Counsel contends that this action wascaused by Schadle's union activity; Respondent contendsthat it was solely because he was found sleeping when heshould have been working.After Schadle transferred to the first shift, one of hisduties was to sweep out storage areas. One of those areaswas a large open space where cardboard cartons werestored. The cartons were of various sizes; they were flat-tened and bound in bundles which were stacked inheights varying from I to 12 feet. These bundles weremoved in and out of the storage area by utilization of aforklift. When new bundles were brought in, or "old"ones were removed by forklift, dust from the cardboardwas generated and, of course, fell about the area. On theday shift, at the time in question, the forklift operatorwas Anthony Dale Crawford who was assigned to theassembly department. Crawford immediately reported toLinda Black, assistant foreman, and Black immediatelyreported to Darrell Williams, department foreman.Crawford credibly testified that 2 to 4 weeks beforeChristmas he met John Schadle in the employee rest-room. Schadle had a broom in his hand and was yawn-ing. Crawford asked Schadle how he was doing andSchadle replied that he was all right because he had justhad a nap. Crawford, on cross-examination, acknowl-edged that Schadle was laughing when he admitted tothe nap and the remark could have been just after break.On cross-examination, Schadle stated that he made suchstatements to other employees but only as a joke.Crawford further credibly testified that during theweek before Christmas he told Williams that he hadheard rumors that Schadle was sleeping in the cartonstorage area. Williams replied to Crawford that hewanted to be immediately informed if he saw Schadlesleeping there. Black testified that Williams told her afew weeks before Schadle's discharge that there wererumors that Schadle had been sleeping among the car-tons. Black denied being instructed to look for Schadlein the carton area.Production employees on the day shift get a breakfrom 9 until 9:10 a.m. Crawford testified that on January13, 3 or 4 minutes after the break was over he reportedto Black that an employees' had told him that Schadlewas "probably in the back asleep ... in the back in thecartoning two or three tiers back from the rear of thebuilding." Black responded that she would check into it.Black testified that upon receiving Crawford's reportshe first looked around to see if she could find Williams.She failed to find Williams, so she went back to the stor-age area "to see if I could find John." Black testified thatshe first went to the area of an overhead door on theeast wall of the plant. She first went one way looking forSchadle and did not find him. Further testifying, Blackstated:[A]nd, I didn't see John, so I went back to the[overhead] door and started from that area over andthen I seen John ...he was lying in behind onstack of cartoning-about 3 foot high. .... I wasstanding on top of stack of cartoning that wasmaybe 3-1/2 or 4 foot high, slightly to the left andsighted John ...he was lying down, with his headagainst the cartoning, his feet propped up againstthe wall.Black further testified that Schadle was lying on his leftside with head supported from beneath with his palm onhis face and the top of his head against a stack of car-tons. She further testified that Schadle was not visible tosomeone walking in the aisle made by the movement ofthe cartons because "there was too much cardboard inthe way." She stood on a stack of cartoning observingSchadle in this position, with his eyes closed, "maybe 35or 40 seconds." She did not say anything to Schadle.'6 On direct examination Crawford identified the employee as LarryPauley, Schadle's cocustodian. Pauley was not called to testify by eitherparty.263 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBlack testified that after she so observed Schadle shewent back to her department in another attempt to findWilliams. She was again unable to do so and went to thetelephone to call Britain to whom she described whatshe had observed and where.Schadle testified that he had had a severe cold and hadbeen groggy, possibly from certain medication he hadtaken. He sat down on a stack of cartons in front ofwhich was an unobstructed view from the length of thestorage area. He further testified that he sat down for nomore than 3 minutes, just enough time to blow his nose.He stated that he saw Black climbing on a stack of car-tons. When asked on direct examination at what point hesaw Black, Schadle testified:I can't quote you an exact time. It was at the timewhen I was sitting there. She came back and got upand looked at some cardboard. She checked somenumbers on them to make sure there was stillenough supply to do what boxes. She's an assistantforeman in assembly. She has to keep track of thecartoning and-to make sure they have enough car-toning for packaging the boxes.She came back off from assembly and to the card-board storage area, proceeded past from where Iwas sitting, climbed up on a stack of cardboard andacted like she was-I don't know I guess she waslooking at the numbers of them or counting thestacks. I really have no idea what she was doing.She was looking it over. She climbed back downoff the stack she was on and proceeded to go downa different aisleway towards where the maintenancecage and general production areas is.At that point Schadle testified he got up and went to hissweeping. (About 9:25 a.m. he saw Beal and Britain walkthrough the carton storage area; perfunctory greetingswere exchanged, but nothing else was said.) Schadleagrees that there was nothing said between him andBlack. Black testified that it is not part of her job tocheck numbers on carton stacks.In all respects that they differ, I credit Black overSchadle. As I stated at the hearing, there was "no palpa-ble17reason to discredit Ms. Black." There is no incon-sistency in any of her statements which would cause meto discredit her. Moreover, Black appeared to be an un-affected, unassuming individual of simple speech whichincluded no trace of embellishment in her account of thefacts. I am convinced that she told the truth. Conversely,when testifying about his discharge Schadle did not havean impressive demeanor and his testimony bears what Iconsider to be a fatal inconsistency: he acknowledgedBlack climbed on cartons, but could offer no plausiblereason for her to have done so if, as he described, therewas an open aisleway in front of him as he "sat" down.As quoted above Schadle first testified, in detail, thatchecking the numbers of cartons was part of her job andwas precisely what Black was doing when he observedher, although he immediately withdrew this assertion andI7 The record, p. 1326, 11. 17 and 18, is accordingly corrected.stated that he did not know why she was climbing up onthe cartons.18Black credibly testified that the onlyreason she climbed up on the cartons was that Schadlewas surrounded by the various stacks of cartoning andthis was the only way she could see him, unless shesqueezed through a 10-inch opening between two of thestacks of bails which surrounded Schadle. Respondentintroduced photographs of the area taken within hoursafter Black observed Schadle. Black credibly testifiedthat the photographs accurately depicted the area inwhich she found Schadle. Schadle was called in rebuttaland asked on cross-examination specifically why, if hewas sitting on a stack of cartons before which there wasan opened aisle, Black would have been climbing on thecartons. Schadle could offer no explanation. I find thatthe reason Black was climbing on the cartons was that,as she testified, it was the only way she could get an un-obstructed view of Schadle.' Therefore, I find the Gen-eral Counsel has failed to prove by a preponderance ofthe evidence that Schadle was doing anything other thansleeping during the 35 to 40 seconds that Black observedhim plus the time that elapsed between Crawford'sreport to Black and Black's finding Schadle, a period ofat least 5 minutes.After Black called Britain, Britain and Beal went tothe storage area. By the time they got there, Schadle wassweeping again. Shortly before the 11:30 lunchbreak,Eary told Schadle to go to Britain's office. When he gotthere he was met by Britain, Bellis, Black, and Eary.Only Black and Schadle testified about the meeting. Ifind from the credible testimony of both:Britain told Schadle that Black had observed him thatday at 9:20 a.m. sleeping in the cardboard storage area.Schadle responded that since break was from 9 to 9:10a.m. and since Britain was there at 9:25 he could noteven have had time to take a nap. Black responded thathe gave the appearance of sleeping.20Britain stated thatBlack was an agent of the Company and they wouldhave to take her word for it. Schadle asked if his passingout union cards had anything to do with the accusation,and he further stated that he felt Respondent had "beenafter me" for about 6 months. Beal denied that the unionactivity had anything to do with the action. Schadle in-sisted that at most he sat down to blow his nose becausehe was not feeling very well and that he had seen BlackII I believe Schadle did this because his venture that Black was climb-ing on the cartons to inspect numbers was an attempt to explain why shewould have been climbing at all. He apparently sensed after he said itthat number-checking activity would not withstand scrutiny as an expla-nation for Black's being up there. Upon such realization, he retracted histheory and testified that he did not know why Black would have climbedon a stack of canons.g9 While Black did acknowledge there was a 10-inch space betweentwo of the stacks of cartons surrounding Schadle, this is not the fatal in-consistency in her testimony that the General Counsel argues. WhetherBlack could have squeezed through the opening or not, she did not. Theissue is whether Schadle secreted himself, as Black testified, or whetherhe just sat down to blow his nose in an open and obvious place. Assum-ing there was a 10-inch opening between two of the stacks surroundingSchadle, he still had secreted himself from view of casual passers-by.2o Contrary to the argument of the General Counsel I find no incon-sistency or change of the allegation against Schadle in Black's saying, ineffect, that if Schadle actually was not sleeping, he certainly appeared tobe.264 MAC TOOLS, INC.when she was in the area. Black replied, "You don'tknow where I was at, John." Schadle replied, "Youwere standing right next to me." Britain asked Schadle ifhe had told his foreman that he had been sick and Scha-die replied that he had not because it would not havedone any good.Britain told Schadle that he was suspended pendingfurther investigation and that Schadle should call Re-spondent within a week to find out the disposition of thematter. On the following day, Britain called Schadle andasked him to return to the plant. At a meeting that after-noon (January 14) Britain, Bellis, Eary, Black, Schadle,and Tom Rayburn, a security officer of Respondent,were in attendance. Schadle testified that Britain readfrom a prepared statement; it was not placed in evidence.Britain announced that Schadle was being discharged onthe basis of the accusation by Black. Britain and Schadleargued the matter again, essentially repeating the state-ments they had made the day before. In addition, Scha-die stated that it was "very unfair and that I was con-templating taking legal action." Schadle further askedrhetorically, "[D]o you realize that you have only onewitness?"21Respondent's Investigation and Evidence ofDisparate TreatmentThomas Rayburn, Respondent's employment managerwhose office is located in Savannah, Ohio, was called byPlant Manager Britain the morning of January 13 andtold that Black had found Schadle sleeping. Accordingto Rayburn he told Britain "to get with Mr. Schadle andget his version of the story and suspend Mr. Schadlepending our investigation." Rayburn then called his su-perior Howard Christiansen who had recently been mademanager of industrial relations. Christiansen told Ray-burn to go to Georgetown to investigate the matter.Rayburn then went to the Georgetown facility and spoketo Williams, Black, Britain, Bellis, and employee LarryPauley, but not Schadle who, by that time, had left theplant. He took photographs of the area where Blackfound Schadle. Rayburn testified that after reviewing thethings he learned from his investigation he concludedthat "Mr. Schadle had intentionally gone on back in thebuilding in a secluded place where we do keep the card-board and curled up and went to sleep out of the way."When asked on what he based his conclusion, Rayburnreplied that he believed Black. On the morning of Janu-ary 14 Rayburn called Christiansen and reported his find-ings. Rayburn testified that:Mr. Christiansen did ask me what was our pastpractice and policy was dealing with people foundsleeping on a job and I did tell him that it was pastpractice to discharge anyone found on the job[sleeping,] however, this was the first incident thathad occurred at Georgetown.Christiansen told Rayburn to go to Georgetown and dis-charge Schadle.si Credible testimony of Black and Rayburn.Rayburn's information to Christiansen that no employ-ee had been found sleeping at Georgetown was errone-ous. On March 21, 1979, security guard Richard L.Newman was suspended for a period of 2 days fordozing off while waiting to open a plant gate for the firstshift. A supervisor found him and reported it to Re-spondent's security personnel. Rayburn credibly testifiedthat, although he was employed by Respondent at thetime, he had no knowledge of the Newman disciplineand neither had Britain nor Bellis told him about it ifthey knew.22Respondent submitted evidence of otheremployees being discharged for sleeping at its other fa-cilities, to wit: employee Burns on January 6, 1981, at theSabina facility; employee Fredrick on November 12,1979, at Sabina; employee Baker on December 5, 1977, atSabina; employee Gray on March 28, 1977, at Sabina;and employee Thompson on October 2, 1974, at Sabina.The General Counsel argues that Respondent's dis-charge of Schadle for sleeping, while Newman was sus-pended for only 2 days, proves a case of discriminatorytreatment. I disagree. In the first place there is no evi-dence that Christiansen, who made the decision to dis-charge Schadle, or any other supervisor involved in theSchadle discharge,23knew that one employee had re-ceived discipline less than a discharge. In fact, Christian-sen was told, albeit erroneously, by Rayburn that noother employees at Georgetown had been caught sleep-ing. Second, Walter Hockett, Respondent's chief of secu-rity, who made the decision to suspend Newman, credi-bly testified that he viewed as less serious Newman'scase because Newman had almost completed an entireshift and had simply dozed off sitting up in a straightchair at a time and place where he was certain to be dis-covered by personnel reporting to the first shift. Thus,Hockett contrasted Newman's case from other guards24who were discharged because they had "deliberately"slept on duty.25Finally, Respondent's making one ex-ception to its policy of discharging sleeping employeesdoes not make out a case of disparate treatment of Scha-dle. In PPG Industries, 251 NLRB 1146 (1980), employeeand union activist Bedsole was discharged after beingdiscovered, as was Schadle, sleeping in a prone positionin a "secluded place." In approving the administrativelaw judge's decision, the Board, at fn. 1, stated, in part:In fact, the record contains only one example of anemployee who slept on a job in circumstances re-sembling Bedsole's and was not discharged. Theevidence also shows, however, that Respondent ter-minated 34 employees in the past 10 years for sleep-ing on the job. In view of Respondent's record inthis area and the seriousness of Bedsole's miscon-Z2 According to an exhibit submitted after the hearing without objec-tion from the General Counsel, Britain was not assigned to the George-town plant until April 16, 1979.23 Although Eary was a supervisor of maintenance and security in Jan-uary 1981, and was a security officerprior to that date, there is no evi-dence that he was a supervisor at the time of, or knew of, the Newmanincident.24 Burns, Baker, and Gray.a' This included one who was discovered with a pillow and alarmclock.265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDduct, we find that its decision to reprimand, ratherthan discharge, one other employee for sleeping onworktime does not establish that it treated Bedsolein a disparate manner.Therefore, assuming that Schadle's conduct could beequated with Newman's, one case of different dispositiondoes not make out a case of disparate treatment.Conclusion on Schadle's DischargeKnowledge of Schadle's union activities is not denied.Animus toward those activities is proven by the manysupervisory statements found herein that Schadle wasbeing watched because of those activities. It is thereforeclear that the General Counsel has presented a primafacie case of unlawful discharge. Therefore, Respondentbears the burden of proving that Schadle would havebeen discharged even absent his union activities againstwhich it bore animus.26I find and conclude that Respondent has met thatburden. Schadle had told at least one other employee,Crawford, that he had napped in stacks of cartons. Headmitted "joking" about nap-taking to other employees.Schadle's actual or jested practice about sleeping amongthe cartons reached management. When Crawford re-ported to Black that an instance of the "rumored" sleep-ing practice of Schadle was then taking place, Black in-vestigated immediately. She found Schadle secretedamong the stacks of folded cartons asleep, or apparentlyasleep, in a prone position. She reported it to highermanagement, which discharged him on the basis ofBlack's report, and there is insufficient evidence of dis-parate treatment to prove that the action would havebeen anything other than discharge even absent union ac-tivity by Schadle.There is not the slightest doubt in my mind that Re-spondent was looking for a reason to discharge Scha-die.27But there is also no doubt in my mind that Scha-die handed Respondent a reason to discharge him. Asstated in Klate Holt, 161 NLRB 1606, 1612 (1966):The mere fact that an employer may desire to ter-minate an employee because he engages in unwel-come concerted activities does not, of itself, estab-lish the unlawfulness of a subsequent discharge. Ifan employee provides an employer with a sufficientcause for his dismissal by engaging in conduct forwhich he would have been terminated in any event,and the employer discharges him for that reason,the circumstance that the employer welcomed theopportunity to discharge does not make it discrimi-natory and therefore unlawful.26 Wright Line, 251 NLRB 1083 (1980).27 And there is also not the slightest doubt in my mind that Blackknew Respondent was looking for a reason to discharge Schadle, wheth-er instructed to look for him among the cartons or not. When Blackcould not find Williams she did not call or attempt to call Britain or anyother supervisor who had authority over Schadle. She attended to thematter herself, and fast. She did so, I believe, because she knew Respond-ent wanted a reliable witness, which she was, to catch Schadle commit-ting a dischargeable offense.Accordingly, I shall recommend the allegations thatSchadle was discharged for union or other protectedconcerted activities be dismissed.SettlementIn November 1981, Schadle, Respondent, and theGeneral Counsel reached a settlement agreement provid-ing for the posting of a notice and the payment of$13,000 to Schadle. But the settlement did not providefor reinstatement. Before the settlement agreement wasapproved by the Regional Director, Christiansen gave aspeech to the employees. Apparently on the basis of thisspeech, the Regional Director refused to approve the set-tlement agreement and this entire matter was brought totrial. The text of the speech delivered on November 17and 18 is as follows:I asked to meet with you because I wanted to an-nounce that the John Schadle matter has been re-solved in a manner that the company and I are verysatisfied with.We fired Mr. Schadle because he took advantageof the company and in our opinion his fellow em-ployees. The Labor Board wanted us to reinstateMr. Schadle. As a result of the resolution Mr. Scha-die will never again work in this plant or any otherMac Tools facility. The Labor Board also sought toprove that we violated the law. We did not violateany law and as a result of the resolution we havenot and will not admit that we did.These are the two (2) important parts of thiscase. We insisted on and won these two (2) points.However, every resolution is a compromise, andthere is a downside to this resolution. We have paidSchadle $13,000.00 as part of this resolution, a sumless than one (1) year's wages. We naturally wouldhave preferred to give Mr. Schadle nothing.Some of you may question why we gave Mr.Schadle anything if we were convinced we wereright. I asked myself the same question. I am theone who made the decision to discharge John Scha-die. I discharged him for sleeping and I know thatthere is no law against discharging an employeewho sleeps on the job. So I really was hesitant togive Mr. Schadle any money. But Mac Tools is abusiness and I made a business decision. If we con-tinued to litigate this case, the company would havehad to spend much more money in litigation coststhan what we gave Schadle. The two (2) things Icould never have agreed to were, to permit Mr.Schadle to work for Mac Tools, or to admit MacTools did something wrong in this discharge. Wewon on those points.And although the $13,000.00 paid to Schadle mayseem like a large amount of money, it really is not.Less than one (1) year's wages to a person with noemployment opportunity at Mac and very littlefuture employment opportunity in the area, is reallya small amount of money.I think that Mac Tools is a good place to work.In fact, I think this is the best place to work in this266 MAC TOOLS, INC.area. Every day, we receive new job applicationswhich we add to the three thousand applications wehave on file. This company will continue to grow.Our future is bright. You will be a part of ourfuture and will share in our growth. Mr. Schadlewill not. To me, this is the thing that matters.After he gave the prepared speech Christiansen enter-tained questions. The General Counsel produced twowitnesses to testify regarding these questions, Howlandand Rickey. Both Howland and Rickey stated that Chris-tiansen was asked by an employee what kind of referenceSchadle would get. Both Howland and Rickey testifiedthat Christiansen stated that Schadle would get a "neu-tral" reference. Howland added that Christiansen statedthat a good employee would also get a statement of"anything they did outstanding of the Company, but that(Schadle] would never receive one of these recommenda-tions." Rickey included no such statement as quoted toby Howland and Christiansen credibly denied that anysuch statement was made.The complaint alleges:On November 17 and 18, 1981, Respondent,acting through Howard Christiansen at its George-town, Ohio facility:(i) Informed employees that it was futile to seekremedies through Board processes.(ii) Impliedly threatened to blackball and/or givepoor work performance references to employeeswho engaged in union activities and/or processedcharges with the Board.In her brief the General Counsel relies solely on thequoted text of the prepared speech, apparently abandon-ing any contention that the testimony of Rickey andHowland support the quoted allegations. In her brief theGeneral Counsel argues that the speech is "indicative ofRespondent's continuing hostility towards Schadle andhis above-mentioned protected activities."28The GeneralCounsel further argues that the speech in its entirety isone which would convey to the employees the impres-sion that seeking Board remedies is futile because itstressed the fact that Schadle would never work for Re-spondent again and that the $13,000 would not last Scha-dle very long.Assuming that the speech was indicative of hostilitytowards Schadle, this still does not, ipso facto, establish aviolation of Section 8(a)(l). Also, the employees arehardly told that seeking Board remedy is futile. If any-thing, they are told that Schadle was to receive a greatdeal of money because he had invoked Board processes.Finally, there is nothing in the speech which conveys athreat to "blackball" Schadle or do anything else toSchadle vis-a-vis his employment prospects with otheremployers. Finally, after settlement of an NLRB case,Respondent has a right to refuse future employment toemployees who waive reinstatement therein, as did Scha-1' G.C. Br., p. 12.die.29At most, Christiansen was telling the employeesthat Respondent would invoke this right.Accordingly, I shall recommend that this allegation ofthe complaint be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Mac Tools, Inc. set forthabove occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the freefow of commerce.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has violated Section 8(a)(1) of the Actby:(a) Soliciting grievances from employees and promis-ing adjustment of such grievances in order to discourageemployees' support of the Union.(b) Creating an impression among employees that theirunion activities were under surveillance.(c) Informing employees that they are being watchedby Respondent in order to discourage their union activi-ties.4. Respondent has not otherwise violated the Act.5. The unfair labor practices enumerated above areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) of the Act, Ishall recommend that it cease and desist therefrom andtake certain affirmative action in order to effectuate thepolicies of the Act.30ORDERThe Respondent, Mac Tools, Inc., Georgetown, Ohio,its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Soliciting grievances from employees and promis-ing adjustment of such grievances in order to discourageemployees' support for the Union.(b) Creating an impression among employees that theirunion activities were under surveillance by Respondent,z9 See NLRB Gen Counsel Adm. Ruling, No. SR-967 (1960), 47LRRM 1038.so If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.267 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Informing employees that they are being watchedby Respondent in order to discourage their union activi-ties.(d) In any like or related manner interfering with, re-straining, or coerceing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act.(a) Post at its Georgetown, Ohio facility, copies of theattached notice marked "Appendix.""3 Copies of theal If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."notice, on forms provided by the Regional Director forRegion 9, after being signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediate-ly upon receipt and maintained for 60 consecutive daysin conspicuous places including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(b) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the allegations inthe complaint of violations of Section 8(a)(l) and (3) ofthe Act be dismissed except insofar as specific violationsof Section 8(a)(1) are hereinabove found.268